Exhibit 10.3

 

FOR 2017 AWARDS

 

CLOUD PEAK ENERGY INC.

2009 LONG TERM INCENTIVE PLAN

(As Amended and Restated Effective March 3, 2017)

 

FORM OF

RESTRICTED STOCK UNIT AGREEMENT

 

THIS AGREEMENT is made as of the 3rd day of March 2017 (the “Grant Date”),
between Cloud Peak Energy Inc., a Delaware corporation (the “Company”), and
           (the “Grantee”).

 

WHEREAS, the Company has adopted the Cloud Peak Energy Inc. 2009 Long Term
Incentive Plan (As Amended and Restated Effective March 3, 2017), as the same
may be further amended and restated from time to time (the “Plan”), in order to
provide an additional incentive to certain employees and directors of the
Company and its Subsidiaries; and

 

WHEREAS, the Committee responsible for administration of the Plan has determined
to grant Restricted Stock Units to the Grantee as provided herein.

 

NOW, THEREFORE, the parties hereto agree as follows:

 

1.                                      Grant of Restricted Stock Units.

 

1.1.                            The Company hereby grants to the Grantee, and
the Grantee hereby accepts from the Company, an award of              
Restricted Stock Units subject to, and in accordance with, the terms and
conditions set forth in this Agreement (the “Award”).  Each Restricted Stock
Unit corresponds to one Share. This Award shall be settled in accordance with
Section 6 of this Agreement.

 

1.2.                            This Agreement shall be construed in accordance
and consistent with, and subject to, the provisions of the Plan (the provisions
of which are incorporated herein by reference); and, except as otherwise
expressly set forth herein, the capitalized terms used in this Agreement shall
have the same definitions as set forth in the Plan.

 

2.                                      Dividend Equivalent Rights.

 

During the period that the Restricted Stock Units are outstanding, the Grantee
shall be entitled to Dividend Equivalent Rights with respect to the Restricted
Stock Units, in an amount equivalent to the dividends paid by the Company on a
corresponding number of Shares. Dividend Equivalent Right amounts credited to
the Grantee will be deemed to be reinvested in additional Shares based on the
Fair Market Value of a Share on the date the dividend is paid (with any
fractional Share resulting therefrom rounded up to a whole Share), and a
corresponding additional number of Restricted Stock Units will be subject to the
Award hereunder.  Such additional Restricted Stock Units will be subject to the
same vesting conditions

 

1

--------------------------------------------------------------------------------


 

and settled at the same time and in the same manner as the Restricted Stock
Units to which the Dividend Equivalent Rights relate.

 

3.                                      Vesting and Lapse of Restrictions.

 

The Grantee may not sell, transfer, assign, exchange, pledge, encumber or
otherwise dispose of any Restricted Stock Units or any Shares underlying such
Restricted Stock Units prior to the Vesting Date (defined below) except as may
otherwise be set forth within this Agreement, and the Restricted Stock Units are
also restricted and may be forfeited to the Company as provided herein
(together, the “Restrictions”).  Subject to Sections 4 and 5 hereof, provided
that the Grantee continues to serve as an employee of the Company or any of its
Subsidiaries, all Restrictions shall lapse and the Restricted Stock Units shall
vest on the third anniversary of the Grant Date (such date, the “Vesting Date”).

 

4.                                      Effect of Certain Terminations of
Employment.

 

4.1.                            Termination—Generally.  Except in the case of a
termination described in Sections 4.2, 4.3 or 5 hereof, in the event the
Grantee’s employment with the Company and its Subsidiaries, as applicable, is
terminated on or after the Grant Date and prior to the Vesting Date, all
Restricted Stock Units on which the Restrictions have not yet lapsed shall
immediately be forfeited to the Company in their entirety without payment of
consideration therefor to the Grantee.

 

4.2.                            Qualifying Terminations.  If the Grantee’s
employment with the Company and its Subsidiaries, as applicable, is terminated
for any of the reasons set forth below (and subject to Section 5 hereof), in
each case if such termination occurs on or after the Grant Date and prior to the
Vesting Date, a Pro Rata Portion (as defined below) of the Restricted Stock
Units shall vest, and the Restrictions on such Restricted Stock Units shall
lapse, as of the date of such termination, and the remaining Restricted Stock
Units on which the Restrictions have not yet lapsed shall immediately be
forfeited to the Company in their entirety without payment of consideration
therefor to the Grantee.  The “Pro Rata Portion” shall mean the total number of
Restricted Stock Units multiplied by a fraction, the numerator of which is the
number of days between (A) the Grant Date and (B) the date of the Grantee’s
termination of employment, and the denominator of which is 1,095.

 

(a)                                 Death

 

(b)                                 Disability (as defined in the Plan)

 

(c)                                  Redundancy (as defined below)

 

(d)                                 If the Grantee is not subject to an
Employment Agreement (as defined below), termination for any other reason, other
than a termination by the Company for Cause (as defined in the Plan), if there
are exceptional circumstances and the Committee so decides prior to the date of
the termination of the Grantee’s employment.

 

2

--------------------------------------------------------------------------------


 

(e)                                  If the Grantee is subject to an Employment
Agreement, termination by the Company for any reason other than for Cause as
defined therein.

 

(f)                                   If the Grantee is subject to an Employment
Agreement, termination by the Grantee for Good Reason as defined therein.

 

4.3.                            Retirement.  If the Grantee’s employment with
the Company and its Subsidiaries, as applicable, is terminated due to the
Grantee’s Retirement (as defined below, and subject to Section 4.2 and Section 5
hereof) on or after the Grant Date and prior to the Vesting Date, a portion (as
calculated below) of the Restricted Stock Units shall vest as of the date of
such termination, and the remaining Restricted Stock Units on which the
Restrictions have not yet lapsed shall immediately be forfeited to the Company
in their entirety without payment of consideration therefor to the Grantee. 
Solely for purposes of determining which portion of the Restricted Stock Units
will vest upon the Grantee’s termination of employment due to a Retirement, the
Restricted Stock Units will be divided into three separate tranches and service
periods as set forth in the table below; provided, however, that the table below
is not intended to modify the original Vesting Date set forth in Section 3
above:

 

 

 

Percentage of Restricted Stock
Units Assigned to Tranche

 

Period of Service
Assigned to
Restricted Stock Units

 

“Date of
Nonforfeitability”
for Tranche

Tranche 1

 

One-Third (1/3)

 

Grant Date to 3/2/2018

 

3/3/2018

Tranche 2

 

One-Third (1/3)

 

3/3/2018 to 3/2/2019

 

3/3/2019

Tranche 3

 

One-Third (1/3)

 

3/3/2019 to 3/2/2020

 

3/3/2020

 

If the Grantee’s employment with the Company and its Subsidiaries, as
applicable, is terminated due to the Grantee’s Retirement prior to any Date of
Nonforfeitability for a tranche set forth above, the Restricted Stock Units
assigned to that tranche shall be forfeited to the Company in its entirety
without payment of consideration to the Grantee.  If the Grantee’s employment
with the Company or any of its Subsidiaries is terminated due to the Grantee’s
Retirement on or following the Date of Nonforfeitability for a tranche set forth
above, the Restricted Stock Units assigned to the tranche will become
immediately vested and all Restrictions on such Restricted Stock Units shall
lapse.

 

For example, if the Grantee terminates his employment due to a Retirement on
March 20, 2019, he will become immediately vested in Tranche 1 and Tranche 2 of
his Restricted Stock Units.  All Restricted Stock Units assigned to Tranche 3
will be forfeited.

 

By accepting the Restricted Stock Units, the Grantee acknowledges his
understanding that if the Grantee becomes Retirement-eligible prior to the
Vesting Date, the Retirement provisions within this Section 4.3 may result in
one or more tranches of the Restricted Stock Units being deemed to have vested
for certain tax purposes prior to the time that this Agreement contractually
vests the Restricted Stock Units.

 

3

--------------------------------------------------------------------------------


 

4.4.                            Definitions.  For purposes of this Agreement:

 

(a)                                 “Employment Agreement” means an effective,
written employment agreement between the Grantee and the Company or any of its
Subsidiaries. Notwithstanding any provision herein to the contrary, in the event
of any inconsistency between this Section 4 or Section 5 and any Employment
Agreement, the terms of the Employment Agreement shall control.

 

(b)                                 “Redundancy” means the Company or any of its
Subsidiaries, as applicable, has ceased, or intends to cease, to carry on the
business or particular business function for the purposes of which the Grantee
is or was employed by it, or has ceased, or intends to cease, to carry on that
business or particular business function in the place where the Grantee is or
was employed.

 

(c)                                  “Retirement” means retirement at or after
age 65, or early retirement at or after age 55 with 10 years of service with the
Company or any of its Subsidiaries.

 

5.                                      Effect of a Termination Following a
Change in Control.

 

If, within the two (2) year period following a Change in Control (as defined in
the Plan), the Grantee’s employment with the Company and its Subsidiaries, or
the surviving or successor entity thereto, as applicable, is terminated (a) by
the Company and its Subsidiaries, or the surviving or successor entity thereto,
as applicable, without Cause (as defined in the Plan or, if applicable, an
Employment Agreement) or (b) if the Grantee is subject to an Employment
Agreement, by the Grantee for Good Reason as defined therein, all outstanding
Restricted Stock Units which have not become vested in accordance with Section 3
hereof shall vest, and the Restrictions on such Restricted Stock Units shall
lapse in their entirety as of the date of such termination.

 

6.                                      Settlement of Restricted Stock Units.

 

6.1.                            Except as otherwise provided within this
Agreement, not more than thirty (30) days after the Vesting Date (or such
earlier date of vesting as described in Sections 4 or 5 above, if applicable),
the Company will pay or deliver to the Grantee (or in the case of the Grantee’s
death, the Grantee’s Beneficiary or, if none, the Grantee’s estate), in the
Committee’s sole discretion, with respect to each vested Restricted Stock Unit
subject to this Agreement, and subject to the satisfaction of Section 11 below:
(a) one Share, (b) an amount of cash equal to the Fair Market Value of one Share
on the Vesting Date (or such earlier date of vesting), or (c) any combination of
the foregoing. The value of any fractional Restricted Stock Units, if any, shall
be rounded down at the time Shares or cash payments are issued or paid to the
Grantee in connection with the vested Restricted Stock Units.  No fractional
Shares, nor the cash value of any fractional Shares, will be issuable or payable
to the Grantee pursuant to this Agreement.  Neither this Section 6 nor any
action taken pursuant to or in accordance with this Section 6 shall be construed
to create a trust or a funded or secured obligation of any kind.

 

6.2.                            Notwithstanding any provision of this Agreement
to the contrary, the issuance of Shares, if any, pursuant to this Agreement will
be subject to compliance with all

 

4

--------------------------------------------------------------------------------


 

applicable requirements of federal, state, or foreign law with respect to such
securities and with the requirements of any stock exchange or market system upon
which the Shares may then be listed, including any shareholder approval
requirements necessary to issue the Shares (the “Share Issuance
Restrictions”).   No Shares will be issued if such issuance would constitute a
violation of any applicable federal, state, or foreign securities laws or other
law or regulations or the requirements of any stock exchange or market system
upon which the Shares may then be listed.  In addition, Shares will not be
issued unless (a) a registration statement under the Securities Act is at the
time of issuance in effect with respect to the shares issued or (b) in the
opinion of legal counsel to the Company, the Shares issued may be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act.  The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
Shares subject to the Restricted Stock Units will relieve the Company of any
liability in respect of the failure to issue such Shares as to which such
requisite authority has not been obtained.  As a condition to any issuance, the
Company may require the Grantee to satisfy any qualifications that may be
necessary or appropriate to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect to such
compliance as may be requested by the Company.  From time to time, the Board and
appropriate officers of the Company are authorized to take the actions necessary
and appropriate to file required documents with governmental authorities, stock
exchanges, and other appropriate persons to make Shares available for issuance. 
If the issuance of any Shares hereunder is not permissible under the Share
Issuance Restrictions or for any other reason described above, then the
Committee may, in its sole discretion, take any of the following actions:
(i) pay to the Grantee, with respect to one or more Shares subject to this
Agreement, an amount of cash equal to the Fair Market Value of such Share(s),
(ii) cancel this Award or any portion thereof, (iii) provide to the Grantee any
alternative compensation in lieu of any or all of the Shares, (iv) any
combination of the foregoing, or (v) elect any other response that it deems
appropriate to respond to the Share Issuance Restrictions or other reasons
described above as the Committee may determine in its sole discretion.

 

6.3.                            The Grantee may receive, hold, sell or otherwise
dispose of any Shares delivered to him or her pursuant to this Section 6 free
and clear of the Restrictions, but subject to compliance with all federal, state
and other similar securities laws and the Company’s insider trading policies and
stock ownership requirements.

 

6.4.                            The Company intends that payments under this
Agreement comply with the requirements of Section 409A of the Internal Revenue
Code of 1986, as amended, and the guidance and regulations promulgated
thereunder (“Section 409A”).  This Agreement shall be operated and interpreted
consistent with the foregoing intent; provided, that the Company makes no
representation that the Agreement complies with Section 409A and shall have no
liability to the Grantee for any failure to comply with Section 409A. 
Notwithstanding Section 6.1 of this Agreement, and to the extent required by
Section 409A, if the Grantee is a “specified employee” as defined under
Section 409A and would be eligible to receive Shares or cash in settlement of
Restricted Stock Units granted hereunder that are subject to Section 409A upon a
termination of his or her employment, such Grantee (or his or her estate, in the
event of Grantee’s death) will not be entitled to settlement of such units until
the earlier of (a) the expiration of the six (6)-month period measured from the
date of such Grantee’s “separation from service” (within the meaning of
Section 409A) or (b) the date of such Grantee’s death.  Upon the expiration of
the

 

5

--------------------------------------------------------------------------------


 

applicable Section 409A deferral period described in the foregoing sentence,
settlement of the Restricted Stock Units will be made in cash or Shares (or
otherwise as described in Sections 6.1 and 6.2) in a lump sum as soon as
practicable, but in no event later than thirty (30) days following such expired
period.

 

7.                                      Rights of the Grantee.

 

The Grantee shall have no rights as a stockholder of the Company with respect to
any Shares covered by this Agreement until the Restricted Stock Units vest and
Shares, if any, are issued by the Company and deposited in the Grantee’s account
at a transfer agent or other custodian selected by the Committee, or are issued
to the Grantee upon settlement of the vested Restricted Stock Units granted
under this Agreement.  The Grantee’s rights in respect of the unvested
Restricted Stock Units shall be limited to those of a general unsecured creditor
of the Company.

 

8.                                      Grantee Bound by the Plan.

 

The Grantee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all the terms and provisions thereof.

 

9.                                      No Right to Continued Employment.

 

Nothing in this Agreement or the Plan shall be interpreted or construed to
confer upon the Grantee any right with respect to continuance of employment by
the Company, any Subsidiary or any Division, nor shall this Agreement or the
Plan interfere in any way with the right of the Company, any Subsidiary or any
Division to terminate the Grantee’s employment therewith at any time.

 

10.                               Clawback Policies.

 

This Agreement is subject to any written clawback policies the Company, with the
approval of the Board, may adopt.  These clawback policies may subject the
Grantee’s rights and benefits under this Agreement to reduction, cancellation,
forfeiture or recoupment if certain specified events and wrongful conduct occur,
including, but not limited to, an accounting restatement due to the Company’s
material noncompliance with financial reporting regulations or other events and
wrongful conduct specified in any such clawback policies adopted by the Company,
with the approval of the Board, and that the Company determines should apply to
this Agreement.

 

11.                               Withholding of Taxes.

 

To the extent that the receipt of the Restricted Stock Units or the lapse of any
Restrictions and payment in connection therewith results in compensation income
or wages to the Grantee for federal, state or local tax purposes, the Grantee
shall deliver to the Company at the time of such receipt or lapse, as the case
may be, such amount of money as the Company may require to meet its withholding
obligations under applicable tax laws or regulations, and if the Grantee fails
to do so, the Company is authorized to and shall withhold from any cash or stock
remuneration

 

6

--------------------------------------------------------------------------------


 

(including withholding any Shares distributable to the Grantee under this
Agreement) then or thereafter payable to the Grantee any tax required to be
withheld by reason of such resulting compensation income or wages.  The Grantee
acknowledges and agrees that the Company is making no representation or warranty
as to the tax consequences to the Grantee as a result of the receipt of the
Restricted Stock Units, the lapse of any Restrictions, or the forfeiture of any
Restricted Stock Units pursuant to the Restrictions.

 

12.                               Signatures in Counterparts.

 

This Agreement may be signed in counterparts, each of which shall be an
original, with the same effect as if the signature thereto and hereto were upon
the same instrument.

 

13.                               Modification of Agreement.

 

This Agreement may be modified, amended, suspended or terminated, and any terms
or conditions may be waived, but only by a written instrument executed by the
parties hereto or as otherwise provided in the Plan.  No waiver by either party
hereto of any breach by the other party hereto of any provision of this
Agreement to be performed by such other party shall be deemed a waiver of
similar or dissimilar provisions at the time or at any prior or subsequent time.

 

14.                               Severability.

 

Should any provision of this Agreement be held by a court of competent
jurisdiction to be unenforceable or invalid for any reason, the remaining
provisions of this Agreement shall not be affected by such holding and shall
continue in full force in accordance with their terms.

 

15.                               Governing Law.

 

Except as to matters of federal law, the validity, interpretation, construction
and performance of this Agreement shall be governed by the laws of the State of
Delaware without giving effect to the conflicts of laws principles thereof.

 

16.                               Notice.

 

All notices required or permitted under this Agreement must be in writing and
personally delivered or sent by mail and shall be deemed to be delivered on the
date on which it is actually received by the person to whom it is properly
addressed or if earlier the date it is sent via certified United States mail.
Any person entitled to notice hereunder may waive such notice in writing.

 

17.                               Successors in Interest.

 

This Agreement shall inure to the benefit of and be binding upon any successor
to the Company.  This Agreement shall inure to the benefit of the Grantee’s
legal representatives.  All obligations imposed upon the Grantee and all rights
granted to the Company under this Agreement shall be final, binding and
conclusive upon the Grantee’s Beneficiaries, heirs, executors, administrators
and successors.

 

7

--------------------------------------------------------------------------------


 

18.                               Resolution of Disputes.

 

Any dispute or disagreement which may arise under, or as a result of, or in any
way relate to, the interpretation, construction or application of this Agreement
shall be determined by the Committee.  Any determination made hereunder shall be
final, binding and conclusive on the Grantee and the Company for all purposes;
provided, however, that this dispute resolution provision shall not interfere
with Grantee’s rights to pursue and protect the Grantee’s legal rights in a
court of competent jurisdiction.

 

19.                               Sections and Other Headings.

 

The section and other headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed as of the date first
written above.

 

CLOUD PEAK ENERGY INC.

 

GRANTEE

 

 

 

 

 

 

By: Colin Marshall

 

Print Name:

 

 

 

Title: President and Chief Executive Officer

 

 

 

9

--------------------------------------------------------------------------------